Military pay/ active duty pay; limitation of actionsj— Plaintiff, who served as a colonel during World War II in the Armed Forces of the Philippines, sues to recover active duty pay up to the time of his relief from active duty in *12871947. He relies upon Executive Orders 21 and 22 issued by the President of the Philippines in 1944, declaring that all persons actively serving in recognized military forces in the Philippines would be deemed to be on active service in the Philippine Army and should be paid stated annual pay and allowances. Plaintiff urges that he was not aware of these executive orders until 1964 and accordingly did not file his claim until August 1965. Defendant has moved to dismiss the claim on the ground that it is barred by the six-year statute of limitations, 28 U.S.C. § 2501. Upon consideration thereof and, plaintiff’s opposition and without oral argument, the court concluded on the basis of Rodriguez v. United States, 124 Ct. Cl. 551 (1953), and Purino v. United States, 123 Ct. Cl. 739 (1952), that plaintiff’s alleged claim is barred by the statute of limitations, 28 U.S.C. § 2501, and on March 14, 1966, it ordered that the petition be dismissed.